Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species Fig. 2B and Fig. 2C. The exclusive features are underlined below:
I. Claim 1, for example, drawn to a non-transitory computer-readable medium storing program instructions, that when executed on or across one or more processors, cause the one or more processors to: compress a point cloud, wherein to compress the point cloud, the program instructions cause the one or more processors to, for respective ones of a plurality of respective sets of points of the point cloud: generate, for the respective ones of the respective sets of points, respective attribute patch images and respective depth patch images comprising attribute information or geometry information for the respective sets of points projected onto respective patch planes; pack the generated attribute patch images and the generated depth patch images in one or more 2D image frames; video encode the one or more 2D image frames; and encode one or more supplementary messages comprising one or more entries, wherein the one or more entries comprise information indicating portions of the one or more 2D image frames that comprise attribute and depth patch images that correspond to an object in the point cloud being encoded.
receive one or more video encoded image frames comprising attribute patch images and depth patch images of a point cloud packed into one or more 2D image frames; receive an occupancy map indicating portions of the 2D image frames that correspond to attribute patch images and the depth patch images; receive one or more supplementary messages comprising one or more entries, wherein the one or more entries comprise: a set of 2D coordinates representing portions of the occupancy map that correspond to the attribute patch images and the depth patch images that correspond to an object of the point cloud; information identifying the attribute patch images and the depth patch images corresponding to the object of the point cloud that are comprised in the portions of the occupancy map represented by the 2D coordinates; and information indicating a 3D volume space corresponding to a reconstruction location for the object of the point cloud encoded using the attribute patch images and the depth patch images; and selectively reconstruct the object of the point cloud, wherein said selectively reconstructing the object comprises identifying relevant attribute patch images and depth patch images of the one or more 2D image frames corresponding to the object and reconstructing the object in the 3D volume space based on the one or more entries of the supplementary message.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. The exclusive 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the limitations not underlined above are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification, divergent subject matter, and they require a different filed of search (e.g.,.g., searching different classes/subclasses or electronic resource, or employing different search strategies or seach queries). For example, the burden involves searching/examining different inventive concepts, in which one is directed to a plurality of respective sets of points of the point cloud: generate, for the respective ones of the respective sets of points, respective attribute patch images and respective depth patch images and the other directed to object of the point cloud that are comprised in the portions of the occupancy map represented by the 2D coordinates; and information indicating a 3D volume space corresponding to a reconstruction location for the object of the point cloud encoded using the attribute patch images and the depth patch images; and selectively reconstruct the object of the point cloud, wherein said selectively reconstructing the object comprises identifying relevant attribute patch images and depth patch images of the one or more 2D image frames corresponding to the object and reconstructing the object in the 3D volume space based on the one or more entries of the supplementary message.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is (571)270-7484.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-8988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH SUH/Primary Examiner, Art Unit 2485